      3:17-cv-00166-RBH               Date Filed 11/19/18     Entry Number 70     Page 1 of 2




                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                   COLUMBIA DIVISION

UNITED STATES OF AMERICA, ex rel.                  )        Civil Action No. 3:17-cv-00166-RBH
JON VITALE,                                        )
                                                   )
                         Plaintiff,                )
                                                   )
                    v.                             )         MOTION TO RELIEVE KIMBERLY
                                                   )            A. DUNNE AS COUNSEL
MIMEDX GROUP, INC.                                 )
                                                   )
                         Defendant.                )
                                                   )

       MiMedx Group, Inc. (“MiMedx”), by and through undersigned counsel, and pursuant to

Local Rule 83.I.07(A), files this Motion to Relieve Kimberly A. Dunne as Counsel, showing the

Court as follows:

   1. Sidley Austin LLP and K&L Gates LLP represent MiMedx in this case.

   2. Kimberly A. Dunne, counsel of record in this case, will be leaving Sidley Austin LLP

       effective December 2, 2018, to assume an in-house counsel position.

   3. Accordingly, Ms. Dunne seeks to withdraw from her representation of MiMedx.

   4. Scott D. Stein of Sidley Austin LLP and Matthew R. Hubbell and Karen E. Spain of

       K&L Gates LLP will remain as counsel for MiMedx in this case, and they each consent

       to Ms. Dunne’s withdrawal of her representation.

   5. MiMedx consents to Ms. Dunne’s withdrawal of her representation in this case.

For the foregoing reasons, MiMedx respectfully requests that the Court grant this Motion to

Relieve Kimberly A. Dunne as Counsel for MiMedx Group, Inc.
     3:17-cv-00166-RBH       Date Filed 11/19/18     Entry Number 70       Page 2 of 2




                                               Respectfully submitted,

                                               /s/ Matthew R. Hubbell
                                               Matthew R. Hubbell
                                               Federal ID# 5484
                                               E-Mail: matt.hubbell@klgates.com
                                               Karen E. Spain
                                               Federal ID# 11982
                                               E-Mail: karen.spain@klgates.com
                                               K&L GATES LLP
                                               134 Meeting Street, Suite 500
                                               P. O. Box 22092 (29413-2092)
                                               Charleston, SC 29401
                                               Telephone: 843.579.5600
                                               Facsimile: 843.579.5601

                                               Kimberly A. Dunne (admitted pro hac vice)
                                               E-Mail: kdunne@sidley.com
                                               SIDLEY AUSTIN LLP
                                               555 West Fifth Street
                                               Los Angeles, CA 90013
                                               Telephone: 213.896.6000
                                               Facsimile: 213.896.6600

                                               Scott D. Stein (admitted pro hac vice)
                                               E-Mail: sstein@sidley.com
                                               SIDLEY AUSTIN LLP
                                               One South Dearborn
                                               Chicago, IL 60603
                                               Telephone: 312.853.7000
                                               Facsimile: 312.853.7036


                                               ATTORNEYS FOR DEFENDANT
                                               MIMEDX GROUP, INC.

November 19, 2018

Charleston, South Carolina




                                           2
